 


110 HR 2249 IH: Federal Tort Claim Reform Act of 2007
U.S. House of Representatives
2007-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2249 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2007 
Mr. McCaul of Texas (for himself, Mr. Brady of Texas, and Mr. Poe) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to prevent administrative action with respect to, and the filing of, certain tort claims against the United States. 
 
 
1.Short titleThis Act may be cited as the Federal Tort Claim Reform Act of 2007. 
2.Exception to Tort Claims AuthoritySection 2680 of title 28, United States Code, is amended by adding at the end the following: 
 
(o)Any claim, based on an act or omission by an employee of the Government relating to criminal conduct, that is made by a person who engaged in that conduct, except to the extent the act or omission consists of the purposeful infliction of serious bodily injury and the damages sought by the claimant are actual losses resulting from the act or omission. For the purposes of this paragraph the term actual losses means medical expenses, lost wages, property damage, and other tangible loss, but may not exceed $250,000.. 
 
